Citation Nr: 1523994	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-13 515	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, including anxiety, posttraumatic stress disorder (PTSD), and a bipolar disorder.

3.  Whether new and material evidence has been received sufficient to reopen claims of entitlement to service connection for peripheral neuropathy of the left lower extremity and right lower extremity.

4.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for erectile dysfunction.

5.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from December 1968 to September 1974, served in the Army National Guard of Georgia from February 1984 to May 1995, and had active service from November 1990 to February 1991.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In October 2012, the Veteran testified during a hearing before RO personnel.  A transcript of the hearing is of record.

The decision below addresses the application to reopen claims of service connection for a back disability and a psychiatric disability.  The underlying issues of entitlement to service connection for psychiatric and back disabilities, and the questions of whether new and material evidence has been received to reopen claims of service connection for erectile dysfunction, peripheral neuropathy of the lower extremities, and Agent Orange exposure are addressed in the remand that follows the decision below.


FINDINGS OF FACT

1.  A January 2007 rating decision denied service connection for a back disability and anxiety; the Veteran did not submit new and material evidence or a notice of disagreement within one year of notice of the decision.

2.  The evidence added to the record since the January 2007 decision relates to a basis for the previous denial and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The January 2007 rating decision denying entitlement to service connection for a back disorder and anxiety is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  Evidence received since the January 2007 RO decision denying service connection for anxiety and a back disability is new and material; these claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A January 2007 rating decision denied the Veteran's claim for service connection for a back disability on the basis that the evidence did not demonstrate a chronic impairment or chronic residuals associated with an acute injury/episode, and there was no diagnosis of a degenerative condition within one year of discharge from active duty.

The January 2007 rating decision also denied the Veteran's claim for service connection for anxiety on the basis that there was no diagnosis of a chronic mental impairment while he was on active duty.  While a February 1994 Army National Guard examination report showed that he took medication for anxiety, there was no evidence of a diagnosis originating while he was on active duty. 

The Veteran was notified of the RO's January 2007 determination and of his appellate rights, but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b).  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the January 2007 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The language of 38 C.F.R. § 3.156(a) creates a low threshold for reopening a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence added to the record since the January 2007 rating decision includes VA and non-VA medical records and examination reports, records considered by the Social Security Administration (SSA) in its award of disability benefits, and the Veteran's written and oral statements in support of his claim.

Added to the record are the SSA records showing that the Veteran was found unable to work since July 2006.  He was considered totally disabled primarily due to disorders of the back (discogenic and degenerative) lumbar/cervical stenosis and, secondarily, to osteoarthrosis and allied disorders.

During his October 2012 RO hearing, the Veteran testified that he injured his back in service.  See RO hearing transcript at page 6.  He said he was thrown out of a jeep while in Vietnam and bruised.  Id. at 7.  The Veteran further stated that his punishment for falling asleep at guard duty was to tow two forty-pound sand bags on his back for one week on six-mile marches.  Id.  He had pain but did not complain.  Id.

The Veteran indicated that, in early 1970, he was involved in a truck accident.  Id. at 8.  He was in an accident that involved the death of another person for which he was under a physician's care for three days, and this was when his anxiety started.  Id. at 11.  The Veteran explained that, while on active duty in Vietnam, he drove a supply truck and when making a turn, a motorcyclist came around a curve, hit the truck's fender, and died as a result of injuries.  Id. at 12.  His anxiety started after he returned from Vietnam.  Id. 

The Veteran's testimony relates to the previously unestablished elements of current back and psychiatric disabilities and a link between current back and psychiatric conditions and service.  Accordingly, the standards under 3.156(a) have been met and the claims are reopened.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Shade, 24 Vet. App. at 117-20.


ORDER

New and material evidence has been received to reopen the claims of service connection for back and acquired psychiatric disabilities; to this limited extent, the appeal is granted.


REMAND

There are no service treatment records in the file for the period of active service from September 1968 to September 1974.  In a December 2005 response to the originating agency's request for the Veteran's service treatment records, the National Personnel Records Center (NPRC) reported that the "record at code 13 is incomplete" and "all available" service treatment records were mailed.  The Veteran's Vietnam service could not be verified.

There is no indication that the agency of original jurisdiction (AOJ) made further efforts to obtain the Veteran's active service records.  In December 2005, it requested records of his treatment from Winn and Eisenhower Army Medical Centers and the U.S Army Health Clinic.

VA's duty to assist claimants in obtaining evidence necessary to substantiate their claims includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A. § 5103A(b)(1) (West 2014) Loving v. Nicholson, 19 Vet. App. 96, 101 -02 (2005).  As part of that assistance, "whenever the Secretary attempts to obtain records from a Federal department or agency . . . the efforts to obtain those records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  38 U.S.C. § 5103(b)(3) (West 2014).  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(e) (2014).  It is not likely that a single request to NPRC for the Veteran's active service records would be sufficient.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).

Records show that the Veteran served in the Army National Guard from 1984 to 1995.  There are service treatment records in the file dated from 1981 to 1994.  

The Board's reopening of the Veteran's claim for service connection for a back disability entitles him to a VA examination.  Shade; McLendon.

A December 2012 VA examiner found that the Veteran did not have a diagnosis of PTSD that conformed to the diagnostic criteria, and diagnosed the Veteran with a bipolar disorder.  The examiner did not offer an opinion as to the etiology of the bipolar disorder.

The Board's reopening of the Veteran's claim for service connection for a psychiatric disability entitles him to a new VA examination.  Id.

A May 2012 VA outpatient psychiatry record includes an Axis I diagnosis of a general anxiety disorder and a history of a bipolar disorder.  The Veteran reported that he received health care in the private sector and planned to re-engage VA services at a new Community Based Outpatient Clinic (CBOC) in Carrollton, Georgia.  December 2012 and April 2013 records describe his treatment at the Carrollton CBOC.  Efforts should be made to obtain records of the Veteran's private medical treatment.
 
Recent medical records regarding the Veteran's treatment at the VA medical centers (VAMC) in Atlanta and Tuskegee, and the Carrollton CBOC, dated since April 2013, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC, the Department of the Army, and any other appropriate federal records repository and request the Veteran's service treatment and personnel records for his active service from 1968 to 1974.

(a)  If it is indicated that no records could be located based on the information provided, the AOJ should determine what information is incorrect or incomplete. 

(b)  All attempts to obtain this data, and any responses received, should be documented in the claims folder.  If it is determined that the Veteran's service treatment records are unavailable or unattainable, he should be notified in accordance with the procedures set forth in 38 C.F.R. § 3.159(e), of the efforts made to obtain the records and of any additional actions that will be taken with regard to his claims.

2.  Make an attempt to verify all specific periods of the Veteran's active duty for training and inactive duty training (ACDUTRA and INACDUTRA).  

3.  Request that the Veteran complete authorizations for VA to obtain all his private psychiatric and medical treatment records.  If the Veteran fails to provide necessary authorizations, inform him that he can submit the evidence himself.

4.  Obtain all medical records regarding the Veteran's treatment at the VAMC in Atlanta and Tuskegee, and the Carrollton CBOC, dated since April 2013.  If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claims.

5.  After completing the above development, schedule the Veteran for a VA examination to determine whether a current psychiatric disability is related to military service, including the documented complaints in service.  The examiner should review the claims file and address the following:

(a)  Does the Veteran have PTSD, a bipolar disorder, an anxiety disorder, or another diagnosed psychiatric disability (or disabilities)?

(b)  If so, is it at least as likely as not (50 percent probability or more) that the Veteran's current psychiatric disability or disabilities had its onset in service, or is otherwise the result of a disease or injury in service (including the findings noted in the January 1990, March 1991, and February 1994, service treatment records). 

(c)  In formulating the above opinions, the examiner should specifically acknowledge and discuss all psychiatric diagnoses provided since June 2010, and the Veteran's reports of psychiatric symptoms in service and since that time.

(d)  The examiner should provide reasons for each opinion given.  The examiner is particularly requested to address the opinion rendered by the VA examiner in December 2012 (to the effect that the Veteran did not meet the diagnostic criteria for PTSD, but had a bipolar disorder).

(e)  If the examiner is unable to provide an opinion without resort to speculation, he/she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The medical reasons for accepting or rejecting the Veteran's statements regarding the onset and continuity of symptoms should be set forth in detail.  

6.  Schedule the Veteran for a VA examination to determine whether any current lumbar spine disability is related to military service, including the documented complaints in service.  The examiner should address the following:

(a)  Does the Veteran have discogenic and degenerative lumbar stenosis, lumbar disc impairment, lumbar radiculopathy, arthritis, or another diagnosed lumbar spine disability (or disabilities)?

(b)  If so, is it at least as likely as not (50 percent probability or more) that the Veteran's current lumbar spine disability or disabilities had its onset in service, or is otherwise the result of a disease or injury in service (including the findings noted in the December 1990, January and March 1991, and April 1994, service treatment records). 

(c)  In formulating the above opinions, the examiner should specifically acknowledge and discuss all lumbar spine diagnoses provided since June 2010, and the Veteran's reports of lumbar spine symptoms in service and since.

(d)  The examiner should provide reasons for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The medical reasons for accepting or rejecting the Veteran's statements regarding onset and continuity of symptoms should be set forth in detail.  

7.  If any benefit sought remains denied, the AOJ should issue a supplemental statement of the case.  After the Veteran and his representative have been given opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


